





Service Contract
for Managing Director
 
GESCHÄFTSFÜHRERVERTRAG


between




zwischen
Xerium Germany Holding GmbH
Xerium Germany Holding GmbH
Mittnachtstraße 22, 72760 Reutlingen, Germany, represented by its sole
shareholder Xerium Technologies Ltd., in turn represented by its director
Michael F. Bly
Mittnachtstraße 22, 72760 Reutlingen, Deutschland, vertreten durch Ihren
einzigen Gesellschafter Xerium Technologies Ltd., wiederum vertreten durch Ihren
Direktor Michael F. Bly
 
 


and




und
Mr. Harald Weimer
Herrn Harald Weimer
Am Wolfsberg 1,
69226 Nußloch, Germany
Am Wolfsberg 1,
69226 Nußloch, Deutschland
 
 
This Service Contract for Managing Director is made by the parties with effect
as of January 29, 2018 ("Effective Date").
Dieser Geschäftsführervertrag wird von den Parteien mit Wirkung zum 29. Januar
2018 ("Datum des Inkrafttretens") abgeschlossen.
Now therefore, in consideration of the promises and mutual covenants herein
contained, and intending to be legally bound hereby, the parties hereby agree
upon the terms of the following Service Contract ("Service Contract"):
Dies vorangestellt, vereinbaren die Parteien, unter Berücksichtigung aller
nachstehenden Bestimmungen und gegenseitigen Verpflichtungen, den folgenden
Geschäftsführervertrag ("Geschäftsführervertrag"):






--------------------------------------------------------------------------------

SERVICE CONTRACT FOR MANAGING DIRECTOR
GESCHÄFTSFÜHRERVERTRAG
10 JANUARY/JANUAR 2018
PAGE/SEITE 2 OF/VON 2




1.    POSITION AND SCOPE OF DUTIES; AUTHORITY
1.    POSITION UND TÄTIGKEITSBEREICH; VERTRETUNGSBEFUGNIS
1.1.    Subject to the following provisions, Mr. Weimer shall be appointed as a
managing director (Geschäftsführer) of the Company. In such capacity he will
manage in particular all business activities, and be considered a leading
employee, of Xerium Technologies, Inc. ("Xerium") and its subsidiaries (with
Xerium, referred to as the "Xerium Group") in Europe, Middle East and Africa
(such specific European subsidiaries of the Xerium Group, the "European Group").
Within the Xerium Group, Mr. Weimer’s title shall be President of Europe, with
his regular place of work being his home office in Nußloch, Germany and his work
office located at the company´s facility in Reutlingen, Germany.
1.1.    Nach Maßgabe der folgenden Bestimmungen wird Herr Weimer zum
Geschäftsführer der Gesellschaft bestellt werden. In dieser Funktion wird er
insbesondere alle Geschäftsaktivitäten leiten und als führender Mitarbeiter von
Xerium Technologies, Inc. ("Xerium") und seinen Tochtergesellschaften (gemeinsam
mit Xerium bezeichnet als die "Xerium-Gruppe") in Europa, im Nahen Osten und in
Afrika (europäische Tochtergesellschaften der Xerium-Gruppe, die "Europäische
Gruppe") tätig werden. Innerhalb der Xerium-Gruppe wird Herr Weimer die Position
des President of Europe einnehmen. Sein regulärer Arbeitsort ist sein Büro (Home
Office) in Nußloch, Deutschland und sein Dienstbüro ist am Sitz der Gesellschaft
in Reutlingen, Deutschland.
1.2.    The Managing Director shall report to the Chief Executive Officer
("CEO") of Xerium. The position of the CEO of Xerium is currently held by Mr.
Mark Staton. For all business transactions beyond the ordinary operations of the
Company, the Managing Director shall obtain the prior written approval of the
shareholder or the CEO of Xerium. The Managing Director shall adhere to any
specific distribution and/or limitation of authorities applicable for the
management of the Xerium Group.
1.2.    Der Geschäftsführer erstattet dem Chief Executive Officer von Xerium
("CEO") Bericht. Die Position des CEO wird derzeit von Herrn Mark Staton
bekleidet. Bei allen Geschäftsführungsmaßnahmen, die über die gewöhnliche
Geschäftstätigkeit der Gesellschaft hinausgehen, muss der Geschäftsführer die
vorherige schriftliche Zustimmung des Gesellschafters der Gesellschaft oder des
CEO einholen. Der Geschäftsführer ist verpflichtet, sich an jegliche spezifische
Verteilung und/oder Beschränkung der für das Management der Xerium-Gruppe
geltenden Vertretungsregeln zu halten.






--------------------------------------------------------------------------------

SERVICE CONTRACT FOR MANAGING DIRECTOR
GESCHÄFTSFÜHRERVERTRAG
10 JANUARY/JANUAR 2018
PAGE/SEITE 3 OF/VON 3




1.3.    Acting through the shareholder of the Company, Xerium reserves the right
to appoint additional managing directors (Geschäftsführer) of the Company and/or
assign different or additional responsibilities to Mr. Weimer, which are
reasonable and compatible with his experience and knowledge and which are
comparable with the tasks assigned, and determine an allocation of
responsibilities as well as the power to represent the member of the European
Group singly or jointly. Presently, the Managing Director shall have single
signing authority as provided for by shareholder resolution. The Managing
Director is not exempt from the restrictions of Section 181 German Civil Code
(Bürgerliches Gesetzbuch).
1.3.    Xerium behält sich vor, durch den Gesellschafter der Gesellschaft
zusätzliche Geschäftsführer für die Gesellschaft zu bestellen und/oder Herrn
Weimer abweichende und/oder zusätzliche Aufgaben zu übertragen, die angemessen
und mit seinen Erfahrungen und seinem Wissen vereinbar, und mit den ihm
übertragenen Aufgaben vergleichbar sind. Xerium ist berechtigt, die Verteilung
von Verantwortlichkeiten abweichend zu regeln, sowie die Befugnis, die
Gesellschaften der Europäischen Gruppe einzeln oder gemeinsam mit einem
Geschäftsführer oder einem Prokuristen zu vertreten. Gegenwärtig hat der
Geschäftsführer Einzelvertretungsbefugnis für die Gesellschaft. Der
Geschäftsführer ist nicht von den Beschränkungen des § 181 des Bürgerlichen
Gesetzbuches (BGB) befreit.
1.4.    The Managing Director shall perform his duties by observing the
diligence of a prudent businessman in accordance with the law, the provisions of
this Service Contract, the Company’s Articles of Association, the general
directives and specific instructions given by the shareholder, the CEO of
Xerium, or the Board of Directors of Xerium ("Board"). He shall furthermore
comply with any applicable policies of the Company and/or the Xerium Group from
time to time in effect, including, without limitation, the Xerium Technologies,
Inc. Corporate Code of Business Conduct and Ethics (the "Code").
1.4.    Der Geschäftsführer führt die ihm übertragenen Aufgaben mit der Sorgfalt
eines ordentlichen Kaufmanns, in Übereinstimmung mit den geltenden gesetzlichen
Bestimmungen, den Bestimmungen dieses Geschäftsführervertrags, der Satzung der
Gesellschaft, den allgemeinen Richtlinien und den spezifischen Anweisungen des
Gesellschafters der Gesellschaft, des CEO oder des Board of Directors von Xerium
("Board"), aus. Er ist darüber hinaus verpflichtet alle geltenden Richtlinien
der Gesellschaft und/oder der Xerium-Gruppe, in der jeweils gültigen Fassung,
einschließlich des Xerium Technologies, Inc. Corporate Code of Business Conduct
and Ethics (der "Kodex"), einzuhalten.






--------------------------------------------------------------------------------

SERVICE CONTRACT FOR MANAGING DIRECTOR
GESCHÄFTSFÜHRERVERTRAG
10 JANUARY/JANUAR 2018
PAGE/SEITE 4 OF/VON 4




1.5.    The Managing Director shall work whatever hours are required, but the
working time amounts to at least 40 hours per week. The Managing Director agrees
to perform extra work and work overtime if necessary according to the
requirements of the Company in accordance with the statutory laws. Furthermore,
the Managing Director is prepared to undertake business trips within and outside
of Germany as the business requires.
1.5.    Der Geschäftsführer schuldet grundsätzlich seine volle Arbeitskraft. Je
nach Arbeitsanfall, muss er die dafür nötige Arbeitszeit aufwenden, seine
Arbeitszeit beträgt jedoch mindestens 40 Stunden pro Woche. Der Geschäftsführer
verpflichtet sich, zusätzliche Arbeit zu leisten und Überstunden zu erbringen,
wenn dies im Rahmen des Geschäftsbetriebs der Gesellschaft erforderlich ist und
mit den gesetzlichen Bestimmungen in Einklang steht. Darüber hinaus ist der
Geschäftsführer verpflichtet, Geschäftsreisen innerhalb und außerhalb
Deutschlands zu unternehmen, wenn dies die Geschäftstätigkeit der Gesellschaft
oder anderer Unternehmen der Xerium-Gruppe erfordert.






--------------------------------------------------------------------------------

SERVICE CONTRACT FOR MANAGING DIRECTOR
GESCHÄFTSFÜHRERVERTRAG
10 JANUARY/JANUAR 2018
PAGE/SEITE 5 OF/VON 5




1.6.    The Managing Director agrees to be appointed as managing director
(Geschäftsführer), board member, supervisory board member, officer or any other
type of manager of any subsidiaries within the European Group including, in
particular, of Huyck Austria GmbH and to act in such capacity as required by
local law, resolutions of the shareholders of such subsidiaries and the relevant
governing documents. The work performed in such capacity is covered by the Base
Salary payable according to Section 3 of this Service Contract and will not
entitle the Managing Director to additional consideration. Necessary business
expenses incurred by acting in any such role shall be reimbursed in accordance
with the reimbursement policies of such European Group entity as amended from
time to time. The activities of the Managing Director for Huyck Austria GmbH, to
the extent he serves in such capacity, shall not be construed as a separate
employment or service relationship with Huyck Austria GmbH, but will be limited
to a mandate according to Article 1002 Austrian Civil Code (Allgemeines
Bürgerliches Gesetzbuch – ABGB).
1.6.    Der Geschäftsführer verpflichtet sich die Berufung/Ernennung, zum
Geschäftsführer, Vorstandsmitglied, Aufsichtsratsmitglied, leitenden
Angestellten oder zu einer sonstigen Funktion innerhalb Tochtergesellschaften
der Europäischen Gruppe, insbesondere der Huyck Austria GmbH anzunehmen und in
dieser Eigenschaft, im Einklang mit den jeweils geltenden gesetzlichen
Bestimmungen, entsprechend etwaiger Gesellschafterbeschlüsse solcher
Tochtergesellschaften und im Einklang mit deren maßgeblichen Statuten, zu
handeln. Die in dieser Eigenschaft zu leistenden Dienste sind durch die nach
Ziffer 3 dieses Geschäftsführervertrags zu zahlende Grundvergütung abgedeckt und
berechtigt den Geschäftsführer nicht zu einer zusätzlichen Vergütung oder
sonstigen Gegenleistung. Die Erstattung von erforderlichen Aufwendungen, die dem
Geschäftsführer in Ausübung seiner Aufgaben im Rahmen dieses Vertrags entstehen,
richtet sich nach den jeweils geltenden Richtlinien der Europäischen Gruppe.
Eine etwaige Tätigkeit des Geschäftsführers als Geschäftsführer der Huyck
Austria GmbH ist, soweit er dazu bestellt wird, nicht als eigenes Anstellungs-
oder Dienstverhältnis mit der Huyck Austria GmbH auszulegen, sondern auf einen
Bevollmächtigungsvertrag nach § 1002 des Österreichischen Allgemeines
Bürgerliches Gesetzbuchs (ABGB) beschränkt.






--------------------------------------------------------------------------------

SERVICE CONTRACT FOR MANAGING DIRECTOR
GESCHÄFTSFÜHRERVERTRAG
10 JANUARY/JANUAR 2018
PAGE/SEITE 6 OF/VON 6




2.    OTHER ACTIVITIES
2.    ANDERE TÄTIGKEITEN
2.1.    The Managing Director shall devote his full working time and ability to
the Company’s business. For the duration of this Service Contract and apart from
services rendered for affiliated companies within the Xerium Group, the Managing
Director shall not engage in any other business activity or serve in any
industry, trade, professional, governmental or academic position, be it with or
without remuneration, without the explicit prior written consent of the
shareholder or the CEO of Xerium.
2.1.    Der Geschäftsführer hat seine volle Arbeitskraft und all seine
fachlichen Kenntnisse und Erfahrungen ausschließlich der Gesellschaft und der
Xerium-Gruppe zur Verfügung zu stellen. Ohne die ausdrückliche vorherige
schriftliche Zustimmung des Gesellschafters der Gesellschaft oder des CEO und
unabhängig von Tätigkeiten für Unternehmen innerhalb der Xerium-Gruppe, darf der
Geschäftsführer für die Dauer dieses Geschäftsführervertrags keine entgeltlichen
oder unentgeltlichen (Geschäfts-) Tätigkeiten aufnehmen oder eine Position in
irgendeinem Industriezweig, im Handel, einer professionellen, staatlichen oder
akademischen Stelle besetzen.
2.2.    The Managing Director may not hold shares or interest in another company
(other than Xerium) that partly or fully competes with or is engaged in business
with the Company or the Xerium Group without prior written consent of the CEO of
Xerium. The acquisition of shares or interests that do not constitute a majority
in shares or votes, and do not constitute a blocking minority interest, or
permit noticeable influence on the business of such entity in which shares or
interests are held, shall, however, be permitted to the extent not otherwise in
conflict with the Code and the other policies of the Company and Xerium Group
from time to time in effect.
2.2.    Der Geschäftsführer darf sich ohne vorherige schriftliche Zustimmung des
CEO nicht unmittelbar oder mittelbar an einem anderen Unternehmen (außer Xerium)
beteiligen, das mit der Gesellschaft oder der Xerium-Gruppe direkt oder indirekt
in Wettbewerb oder in geschäftlicher Beziehung steht. Unter das
Wettbewerbsverbot fällt nicht der Aktien- oder Beteiligungserwerb, soweit dieser
nur der privaten Vermögensanlage dient, keine Mehrheitsbeteiligung und keine
Sperrminorität darstellt und keinen wesentlichen Einfluss auf das Geschäft eines
solchen Unternehmens ermöglicht, soweit dies nicht anderweitig im Widerspruch zu
dem jeweils in seiner aktuellen Fassung geltenden Kodex und den Richtlinien der
Gesellschaft und der Xerium-Gruppe steht.






--------------------------------------------------------------------------------

SERVICE CONTRACT FOR MANAGING DIRECTOR
GESCHÄFTSFÜHRERVERTRAG
10 JANUARY/JANUAR 2018
PAGE/SEITE 7 OF/VON 7




3.    BASE SALARY
3.    GRUNDVERGÜTUNG
3.1.    The Managing Director shall be entitled to an annual gross base salary
in the amount of EUR 300,000 per year, or EUR 25,000 per month ("Base Salary"),
less required withholdings pursuant to German law. The net amount shall be paid
in accordance with the payroll practices of the Company and shall be payable in
arrears to the end of a calendar month.
3.1.    Der Geschäftsführer hat Anspruch auf ein Bruttogrundgehalt in Höhe von
EUR 300.000 pro Jahr oder EUR 25.000 pro Monat ("Grundvergütung"), abzüglich der
nach deutschem Recht abzuführenden Abgaben. Der Nettobetrag wird im Einklang mit
der Vergütungspraxis der Gesellschaft anteilig pro Monat ausgezahlt und ist
zahlbar jeweils am Monatsende.
To the extent that the Managing Director is obliged to participate in the German
public social security system (Sozialversicherung), the Company shall pay half
of the mandatory social security contributions (Sozialversicherungsbeiträge)
including contributions to state unemployment insurance, health insurance,
nursing care insurance and state pension insurance with the other half being
borne by the Managing Director. In case the Managing Director opts for a private
health insurance instead of the statutory health insurance, the Company will
bear half of the contributions to the Managing Director’s private health
insurance up to a maximum of the amount which it would have to pay for the
statutory health insurance (BDO-Satz). In case and to the extent that bearing
such contributions constitute a taxable event, the Managing Director will bear
the taxes due.
Soweit der Geschäftsführer zur Einzahlung in die gesetzliche Sozialversicherung
verpflichtet ist, zahlt die Gesellschaft die Hälfte der gesetzlichen
Sozialversicherungsbeiträge einschließlich der Beiträge zur gesetzlichen
Arbeitslosenversicherung, zur Krankenversicherung, Pflegeversicherung und
gesetzlichen Rentenversicherung. Die andere Hälfte wird vom Geschäftsführer
getragen. Wählt der Geschäftsführer anstelle der gesetzlichen
Krankenversicherung eine private Krankenversicherung, übernimmt die Gesellschaft
50% (fünfzig Prozent) der tatsächlichen jeweiligen Beiträge des Geschäftsführers
zur privaten Krankenversicherung, maximal jedoch 50% (fünfzig Prozent) der
steuerlich anerkannten Beiträge, die an die gesetzliche Krankenversicherung zu
zahlen wären (BDO-Satz). Soweit diese Beiträge steuerpflichtig sind, trägt der
Geschäftsführer die anfallenden Steuern.
Upon payment of the above-mentioned salary, all activities the Managing Director
has to perform under this Service Contract shall be considered compensated. This
also applies to activities for the benefit of other companies of the Xerium
Group.
Mit der Zahlung des oben genannten Grundgehalts gelten alle Tätigkeiten, die der
Geschäftsführer im Rahmen dieses Geschäftsführervertrags zu erbringen hat, als
abgegolten. Dies gilt auch für Tätigkeiten zugunsten anderer Unternehmen der
Xerium-Gruppe.






--------------------------------------------------------------------------------

SERVICE CONTRACT FOR MANAGING DIRECTOR
GESCHÄFTSFÜHRERVERTRAG
10 JANUARY/JANUAR 2018
PAGE/SEITE 8 OF/VON 8




3.2.    The Managing Director is not entitled to pledge or assign his
remuneration without having obtained the prior written consent of the
shareholder of the Company or the CEO.
3.2.    Der Geschäftsführer ist nicht berechtigt, seinen Anspruch auf Vergütung
ohne vorherige schriftliche Zustimmung des Gesellschafters der Gesellschaft oder
des CEO zu verpfänden oder abzutreten.
4.    BONUS PLANS
4.    BONUSPROGRAMME
4.1.    The Managing Director shall be entitled to participate in any and all
annual bonus plans (the "Annual Bonus Plans") from time to time in effect for
senior executives of Xerium generally. The terms of each Annual Bonus Plan and
Managing Director’s participation therein shall be determined by the
compensation committee of the Board (or, if there is no such committee, by the
Board); provided, however, that the Managing Director shall be entitled to
participate in such plans at a target opportunity equal to fifty percent (50%)
of his Base Salary (pro-rated in 2018 based on employment commencement date)
provided that the Managing Director is employed by the Company on the payment
date with any awards thereunder payable only to the extent earned pursuant to
the terms of the applicable Annual Bonus Plan and subject to adjustment in
accordance with the terms of the applicable Annual Bonus Plan.
4.1.    Der Geschäftsführer ist berechtigt, an den jährlichen Bonusprogrammen
(die "Jährlichen Bonusprogramme"), die für leitende Angestellte von Xerium
gelten, teilzunehmen, sofern und soweit solche existieren. Die Bedingungen der
jeweiligen Jährlichen Bonusprogramme und die Teilnahme des Geschäftsführers an
diesen, werden vom Vergütungsausschuss des Boards festgelegt (oder falls es
einen solchen Ausschuss nicht gibt, vom Board); der Geschäftsführer ist
berechtigt, sich an solchen Programmen in Höhe einer Target Opportunity von
fünfzig Prozent (50%) seines Grundgehaltes (pro rata im Jahr 2018 basierend auf
den Beginn des Beschäftigungsverhältnisses) zu beteiligen, sofern der
Geschäftsführer am Auszahlungstag noch bei der Gesellschaft beschäftigt ist.
Bonuszahlungen aus solchen Programmen sind nur für die nach Maßgabe der
Bestimmungen des jeweils geltenden Jährlichen Bonusprogramms zu zahlenden
Beträge zu leisten, vorbehaltlich einer Anpassung gemäß den Bedingungen des
jeweils geltenden Jährlichen Bonusprogramms.






--------------------------------------------------------------------------------

SERVICE CONTRACT FOR MANAGING DIRECTOR
GESCHÄFTSFÜHRERVERTRAG
10 JANUARY/JANUAR 2018
PAGE/SEITE 9 OF/VON 9




4.2.    The Managing Director shall be entitled to participate in any awards
granted under any Long Term Incentive Program (such a plan, the "LTIP") or
similar equity participation or long term incentive plans from time to time in
effect for senior executives of Xerium generally. For 2018, it is anticipated
that the Managing Director’s participation in the LTIP shall provide for an
initial award value on the date of grant not to exceed $150,000 United States
Dollars, on such terms as will be determined by the compensation committee of
the Board (or, if there is no such committee, by the Board). A grant of awards
under any LTIP or other equity participation plan will be made to the Managing
Director at the same time and on the same terms as awards are made to other
participants in such plan and will be subject to all the terms and conditions of
such plan.
4.2.    Der Geschäftsführer ist berechtigt, an dem Long-Term-Incentive-Program
(solch ein Programm, der "LTIP") oder ähnlichen Beteiligungsplänen oder
langfristigen Incentive-Plänen für leitende Angestellte von Xerium teilzunehmen.
Für das Jahr 2018 ist vorgesehen, dass die Beteiligung des Geschäftsführers am
LTIP einen anfänglichen "Initial Award Value“ von USD 150.000 zum Zeitpunkt der
Gewährung nicht überschreitet, und zwar zu Bedingungen, die vom
Vergütungsausschuss des Boards festgelegt werden (oder falls es einen solchen
Ausschuss nicht gibt, vom Board). Eine etwaige Beteiligung des Geschäftsführers
an dem LTIP oder einem anderen Kapitalbeteiligungsplan erfolgt zu den
Bedingungen des jeweiligen Programms und zu den Bedingungen, die für andere
Teilnehmer solcher Programme gelten.






--------------------------------------------------------------------------------

SERVICE CONTRACT FOR MANAGING DIRECTOR
GESCHÄFTSFÜHRERVERTRAG
10 JANUARY/JANUAR 2018
PAGE/SEITE 10 OF/VON 10




4.3.    Any awards under any Annual Bonus Plan and LTIP (together, the
"Incentive Plans") are of a voluntary nature. The payment of an award under an
Incentive Plan with respect to one year shall not be deemed to create an
obligation to pay an award with respect to any future year. The Managing
Director shall not acquire a legal claim to any award under the Incentive Plans
even if awards are granted over a longer period of time and/or if they are
repeatedly granted without the Company or Xerium specifically reserving the
right to claim the voluntariness on each occasion of the awards being granted.
Therefore, the compensation committee of the Board (or, if there is no such
committee, by the Board), may alter, modify, add to or delete any Incentive Plan
at any time as it, in its sole judgment, determines to be appropriate.
4.3.    Alle Zahlungen/Zuteilungen im Rahmen eines Jährlichen Bonusprogramms und
LTIP (zusammen die "Incentive-Programme") sind freiwilliger Natur und begründen
keinen Rechtsanspruch. Zahlungen/Zuteilungen im Rahmen eines Incentive-Programms
in Bezug auf ein Jahr, begründen keine Verpflichtung eine Zahlung/Zuteilung für
künftige Jahre zu leisten. Der Geschäftsführer hat keinen Rechtsanspruch auf
irgendeine Zahlung/Zuteilung an Incentive-Programmen, auch wenn die
Zahlungen/Zuteilungen über einen längeren Zeitraum gewährt werden und/oder wenn
sie wiederholt gewährt werden, ohne dass Xerium sich bei Gewährung der
Zahlung/Zuteilung ausdrücklich die Freiwilligkeit der Gewährung vorbehält. In
diesem Zusammenhang kann der Vergütungsausschuss des Boards (oder falls es einen
solchen Ausschuss nicht gibt, das Board) jederzeit ein Incentive-Programm
ändern, modifizieren, hinzufügen oder einstellen, wenn er dies für angemessen
hält.
5.    INABILITY TO PERFORM DUTIES
5.    DIENSTVERHINDERUNG
5.1.    In case the Managing Director is unable to perform his duties under this
Service Contract, be it for health or other reasons, he shall inform the Company
immediately. This obligation to inform also applies to the estimated duration
and the reasons for the inability to perform duties. In case of illness or
disability, the Managing Director shall provide the Company with a medical
certificate regarding the inability to work and its estimated duration on the
third calendar day of his inability to perform his duties at the latest.
5.1.    Kann der Geschäftsführer seine Pflichten aus diesem
Geschäftsführervertrag nicht erfüllen, sei es aus gesundheitlichen oder anderen
Gründen, hat er dies der Gesellschaft unverzüglich mitzuteilen. Diese
Informationspflicht gilt auch für die voraussichtliche Dauer und die Gründe der
Verhinderung. Im Falle einer durch Krankheit bedingten Verhinderung hat der
Geschäftsführer der Gesellschaft unaufgefordert spätestens bis zum dritten Tag
der Krankheit, eine ärztliche Arbeitsunfähigkeitsbescheinigung vorzulegen,
welche die voraussichtliche Dauer seiner Dienstunfähigkeit erkennen lässt.






--------------------------------------------------------------------------------

SERVICE CONTRACT FOR MANAGING DIRECTOR
GESCHÄFTSFÜHRERVERTRAG
10 JANUARY/JANUAR 2018
PAGE/SEITE 11 OF/VON 11




5.2.    If the Managing Director is prevented from carrying out his duties under
this Service Contract due to continued illness or disability not caused by
himself, he will be entitled to receive his Base Salary in accordance with
Section 3.1, above, subject to Section 5.3 below, for a period of up to six
weeks commencing on the first day of his inability to work, provided that this
Service Contract does not end earlier. A bonus payable in accordance with
Section 4, above, shall remain unaffected, but shall be reduced pro rata
temporis if, in reference to the full duration of the inability to work, such
inability lasts for more than six weeks uninterruptedly.
5.2.    Wird der Geschäftsführer aufgrund einer anhaltenden Krankheit, die nicht
von ihm selbst verursacht wurde, an der Erfüllung seiner Pflichten aus diesem
Geschäftsführervertrag gehindert, hat er Anspruch auf Bezug seines Grundgehalts
gemäß Ziffer 3.1, vorbehaltlich Ziffer 5.3, für einen Zeitraum von bis zu sechs
Wochen ab dem ersten Tag seiner Arbeitsunfähigkeit, sofern dieser
Geschäftsführervertrag nicht vorher endet. Eine nach Ziffer 4 zu zahlende
Bonuszahlung bleibt unberührt, wird jedoch zeitanteilig (pro rata temporis)
gekürzt, wenn die Dauer der Arbeitsunfähigkeit mehr als sechs Wochen andauert.
5.3.    If the Managing Director receives or is entitled to payments from health
insurance, in particular sickness benefit and daily benefit, the amount of such
benefits shall be deducted from the Company's payments, and the obligation to
pay shall cease no later than the date of termination of this Service Contract.
5.3.    Wenn der Geschäftsführer aus der Krankenversicherung Zahlungen erhält
oder Anspruch auf solche Zahlungen hat, insbesondere Krankengeld und/oder
Tagesgeld, reduzieren sich die Zahlungen der Gesellschaft um diese Beträge,
wobei die Zahlungspflicht der Gesellschaft spätestens mit der Beendigung dieses
Geschäftsführervertrags endet.
5.4.    In all other respects the provisions of the Continued Salary Payment Act
(Entgeltfortzahlungsgesetz) shall apply.
5.4.    Im Übrigen gelten die Bestimmungen des Entgeltfortzahlungsgesetzes.
6.    ADDITIONAL BENEFITS, RESERVATION OF RIGHT TO INVOKE VOLUNTARY NATURE OF
BENEFITS
6.    GEWÄHRUNG ZUSÄTZLICHER VORTEILE, VORBEHALT DER FREIWILLIGKEIT
6.1.    Subject to any contribution therefor generally required of executives of
Xerium, the Managing Director shall be entitled to participate in any group term
life insurance plans from time to time in effect for executives of Xerium
generally. Such participation shall be subject to the terms of the applicable
plan documents and generally applicable Company policies.
6.1.    Vorbehaltlich etwaiger Beiträge, die von Führungskräften von Xerium zu
tragen sind, ist der Geschäftsführer berechtigt, sich an allen
Gruppenlebensversicherungen zu beteiligen, die für Führungskräfte von Xerium
vorgesehen sind. Eine solche Teilnahme unterliegt den Bedingungen der geltenden
Planunterlagen und allgemein geltenden internen Unternehmensrichtlinien.






--------------------------------------------------------------------------------

SERVICE CONTRACT FOR MANAGING DIRECTOR
GESCHÄFTSFÜHRERVERTRAG
10 JANUARY/JANUAR 2018
PAGE/SEITE 12 OF/VON 12




6.2.    Xerium shall maintain directors' and officers' insurance policies
covering his actions as the Managing Director of the Company.
6.2.    Xerium verpflichtet sich eine D&O Versicherung für Führungskräfte
zugunsten des Geschäftsführers abzuschließen und zu unterhalten, die diesen für
Pflichtverletzungen im Rahmen seiner Tätigkeit als Geschäftsführer unter diesem
Geschäftsführervertrag versichert.
6.3.    Should the Company grant to the Managing Director any further benefits
beyond those described in this Service Contract, these benefits shall be granted
on a voluntary basis. The Managing Director shall not acquire a legal claim to
these benefits even if they are granted over a longer period of time and/or if
they are repeatedly granted without the Company specifically reserving the right
to claim the voluntariness on each occasion of the benefits being granted.
6.3.    Sollte die Gesellschaft dem Geschäftsführer weitere als die in diesem
Geschäftsführervertrag beschriebenen Leistungen gewähren, werden diese
Leistungen auf freiwilliger Basis gewährt. Der Geschäftsführer erwirbt keinen
Rechtsanspruch auf diese Leistungen, auch wenn sie über einen längeren Zeitraum
gewährt werden und/oder wenn sie wiederholt gewährt werden, ohne dass die
Gesellschaft sich bei jeder Leistungsgewährung ausdrücklich deren Freiwilligkeit
vorbehält.
7.    TRAVEL EXPENSES
7.    REISEKOSTEN
Travel expenses and other necessary expenses reasonably incurred by the Managing
Director in the furtherance of business of the Xerium Group shall be reimbursed
to him, against presentation of supporting documents, in accordance with the
rules and regulations of the Company and the applicable German tax laws as
amended from time to time.
Reisekosten und andere notwendige Auslagen in angemessener Höhe, die dem
Geschäftsführer entstehen und für das Geschäft der Xerium-Gruppe erforderlich
sind, werden ihm gegen Vorlage von Belegen in Übereinstimmung mit den geltenden
Regeln und Vorschriften der Gesellschaft und den geltenden deutschen
Steuergesetzen, erstattet.
8.    COMPANY CAR
8.    DIENSTWAGEN
8.1.    The Company shall provide the Managing Director in accordance with the
Xerium Fleet Automobile Program in force from time to time with a company car
for business and private use. The Company reserves the right to substitute the
car by another company car equal in value at any time.
8.1.    Die Gesellschaft stellt dem Geschäftsführer in Übereinstimmung mit dem
Xerium Fleet Automobile Program, einen Dienstwagen für die geschäftliche und
private Nutzung zur Verfügung. Die Gesellschaft behält sich das Recht vor, das
Fahrzeug jederzeit durch einen anderen, gleichwertigen Dienstwagen zu ersetzen.
8.2.    The financial value of the private use of the company car is considered
additional compensation to the Managing Director, which will be subject to wage
withholding tax to be borne by the Managing Director.
8.2.    Der finanzielle Wert der privaten Nutzung des Dienstwagens gilt als
zusätzliche Vergütung für den Geschäftsführer, die der Lohnsteuer unterliegt,
welche vom Geschäftsführer zu tragen ist.






--------------------------------------------------------------------------------

SERVICE CONTRACT FOR MANAGING DIRECTOR
GESCHÄFTSFÜHRERVERTRAG
10 JANUARY/JANUAR 2018
PAGE/SEITE 13 OF/VON 13




8.3.    The costs of maintenance, insurance, and use of the company car
including, but not limited to car insurances taxes, comprehensive liability
insurance (Vollkaskoversicherung), petrol, etc. shall be borne by the Company,
unless otherwise provided in the Xerium Fleet Automobile Program.
8.3.    Die Kosten für Wartung, Versicherung und Nutzung des Dienstwagens,
einschließlich, aber nicht beschränkt auf Kfz-Versicherungen,
Vollkaskoversicherung, Kraftstoff usw., sind von der Gesellschaft zu tragen,
sofern nicht Abweichendes im Xerium Fleet Automobil Program geregelt ist.
8.4.    In case of revocation of appointment as Managing Director, termination
of this Service Contract, or in the event of release from his duties, the
Managing Director shall return the company car without solicitation, shall have
no right of retention, and shall not be entitled to compensation or replacement,
in particular for the loss of the financial advantage of private use of the
company car.
8.4.    Im Falle des Widerrufs der Bestellung zum Geschäftsführer, der Kündigung
dieses Geschäftsführervertrages oder bei Freistellung, hat der Geschäftsführer
den Dienstwagen ohne Aufforderung zurückzugeben. Ferner, hat er kein
Zurückbehaltungsrecht und keinen Anspruch auf Entschädigung oder Ersetzung;
insbesondere hat er keinen Anspruch auf Ersatz des Verlusts des finanziellen
Vorteils der privaten Nutzung des Dienstwagens.
9.    VACATION
9.    URLAUB
9.1.    The Managing Director shall be entitled to an annual vacation of 25
working days plus other German-observed holidays.
9.1.    Der Geschäftsführer hat Anspruch auf einen Jahresurlaub von 25
Arbeitstagen zuzüglich der für die Bundesrepublik Deutschland geltenden
gesetzlichen Feiertage.
9.2.    Upon reasonable advance notice, the time of vacation shall be determined
with the agreement of the CEO of Xerium and subject to the business requirements
of the Company.
9.2.    Nach angemessener Vorankündigung durch den Geschäftsführer, wird die
Urlaubszeit mit Zustimmung des CEO von Xerium und unter Berücksichtigung der
Geschäftsaktivitäten der Gesellschaft festgelegt.
9.3.    Vacation entitlement accrues pro rata month by month through the
calendar year. This also applies to the year in which the Managing Director
commences work with the Company as well as to the year in which he leaves.
9.3.    Der Urlaubsanspruch entsteht pro rata für jeden Monat der Beschäftigung
des Geschäftsführers bei der Gesellschaft im jeweiligen Kalenderjahr. Dies gilt
sowohl für das Jahr, in dem der Geschäftsführer seine Tätigkeit für die
Gesellschaft beginnt als auch für das Jahr in der seine Tätigkeit für die
Gesellschaft endet.






--------------------------------------------------------------------------------

SERVICE CONTRACT FOR MANAGING DIRECTOR
GESCHÄFTSFÜHRERVERTRAG
10 JANUARY/JANUAR 2018
PAGE/SEITE 14 OF/VON 14




9.4.    Vacation not taken during the calendar year may only be carried forward
to the next calendar year with the approval of the Company or if it could not be
taken in the preceding year due to the business of the Company requiring the
presence of the Managing Director. Vacation that cannot be carried forward
according to this rule shall lapse effective December 31 of the same calendar
year. Vacation carried forward must be taken by March 31 of the following
calendar year, or shall then lapse. The Managing Director shall have no claim to
payment in lieu of vacation entitlements that lapsed unless the vacation was not
taken due to a specific request of the Company.
9.4.    Urlaubstage die während eines Kalenderjahres nicht in Anspruch genommen
werden, dürfen nur mit Zustimmung der Gesellschaft auf das nächste Kalenderjahr
übertragen werden. Urlaubstage, die während eines Kalenderjahres nicht in
Anspruch genommen werden konnten, weil der Geschäftsbetrieb der Gesellschaft die
Anwesenheit des Geschäftsführers erforderte, werden auf das folgende
Kalenderjahr übertragen. Urlaubstage, die nach diesen Regeln nicht übertragen
werden, verfallen mit Wirkung zum 31. Dezember desselben Kalenderjahres.
Übertragene Urlaubstage müssen bis zum 31. März des folgenden Kalenderjahres in
Anspruch genommen werden, ansonsten verfallen sie. Der Geschäftsführer hat
keinen Anspruch auf Vergütung der verfallenen Urlaubstage, es sei denn, der
Urlaub wurde nach besonderer Anforderung durch die Gesellschaft nicht in
Anspruch genommen werden.
9.5.    Incidentally, the German Federal Leave Act (Bundesurlaubsgesetz) shall
apply mutatis mutandis.
9.5.    Im Übrigen gilt das Bundesurlaubsgesetz entsprechend.






--------------------------------------------------------------------------------

SERVICE CONTRACT FOR MANAGING DIRECTOR
GESCHÄFTSFÜHRERVERTRAG
10 JANUARY/JANUAR 2018
PAGE/SEITE 15 OF/VON 15




10.    SECRECY, RETURN OF ITEMS
10.    GEHEIMHALTUNG, RÜCKGABE VON GEGENSTÄNDEN
10.1.    The Managing Director shall not disclose to any third party, or use for
personal gain, any confidential technical or other business information which
has been entrusted to him, or which has otherwise become known to the Managing
Director and which relates to the Company or to the Xerium Group. In particular,
no information may be disclosed concerning the organisation of the business, the
relations with clients and customers and the technical know-how of the Xerium
Group. This obligation shall not expire upon termination of this Service
Contract, but shall continue to remain in force thereafter.
10.1.    Der Geschäftsführer ist verpflichtet über alle vertraulichen,
technischen oder anderen Informationen, die ihm bekannt geworden sind und die
sich auf die Gesellschaft oder die Xerium Gruppe beziehen Stillschweigen zu
wahren, sie Dritten nicht zur Verfügung zu stellen und sie nicht zu seinem
persönlichen Vorteil zu verwenden. Insbesondere dürfen keine Informationen über
die Organisation, die Beziehungen zu Kunden und das technische Know-how der
Xerium-Gruppe offengelegt werden. Diese Verpflichtungen bleiben auch über den
Zeitpunkt der Beendigung dieses Geschäftsführervertrags hinaus bestehen.
10.2.    Business records of any kind, including private notes concerning Xerium
Group affairs and activities, shall be carefully kept and shall be used for
business purposes only. No copies or extracts or duplicates of drawings,
calculations, statistics and the like nor of any other business records or
documents may be made for purposes other than for the business of the Xerium
Group.
10.2.    Geschäftsaufzeichnungen jeglicher Art, einschließlich privater Notizen
über die Xerium-Gruppe und deren Aktivitäten, müssen sorgfältig aufbewahrt
werden und dürfen nur für geschäftliche Zwecke der Xerium-Gruppe verwendet
werden. Kopien, Auszüge oder Duplikate von Zeichnungen, Berechnungen,
Statistiken und dergleichen sowie Geschäftsunterlagen oder Dokumente dürfen
nicht für andere Zwecke als für die Geschäfte der Xerium-Gruppe angefertigt
werden.






--------------------------------------------------------------------------------

SERVICE CONTRACT FOR MANAGING DIRECTOR
GESCHÄFTSFÜHRERVERTRAG
10 JANUARY/JANUAR 2018
PAGE/SEITE 16 OF/VON 16




10.3.    Upon request of the Company or any Xerium Group member, and without
solicitation in case of termination of this Service Contract or the Managing
Director is released from his obligation to work, the Managing Director shall
return all items pertaining to the Company or the Xerium Group at the location
of its business offices to the attention of another managing director, if any,
or of any other employee of the Xerium Group whom the CEO of Xerium may
designate. The Managing Director shall have no right of retention to the
above-mentioned items, no claim to compensation and no right to a replacement.
10.3.    Auf Verlangen der Gesellschaft oder einer Gesellschaft der
Xerium-Gruppe, und im Falle der Beendigung dieses Geschäftsführervertrags oder
im Falle der Freistellung des Geschäftsführers, ist der Geschäftsführer
verpflichtet, ohne Aufforderung, alle ihm von der Xerium-Gruppe zur Verfügung
gestellten Gegenstände und Unterlagen zurückzugeben. Die Rückgabe erfolgt am
Sitz einer Gesellschaft der Xerium-Gruppe in Anwesenheit eines anderen
Geschäftsführers oder eines anderen Mitarbeiters der Xerium-Gruppe, den der CEO
benennt. Der Geschäftsführer hat kein Zurückbehaltungsrecht an den vorgenannten
Sachen, sowie keinen Anspruch auf Schadenersatz oder Ersetzung.






--------------------------------------------------------------------------------

SERVICE CONTRACT FOR MANAGING DIRECTOR
GESCHÄFTSFÜHRERVERTRAG
10 JANUARY/JANUAR 2018
PAGE/SEITE 17 OF/VON 17




11.    GRANTING OF PROPRIETARY RIGHTS
11.    GEWÄHRUNG VON SCHUTZRECHTEN
11.1.    The Managing Director hereby irrevocably grants the Company the
exclusive right, unrestricted as to time, territory and content, to use work
products protected by copyright or ancillary rights ("Work Products"), which he
creates in the course of performance of his contractual duties hereunder. This
irrevocable and exclusive right shall take effect upon its creation. The
Managing Director is not entitled to any other use of his Work Products. This
grant includes the right of the Company to use any copyrights and ancillary
rights in a tangible and intangible form, both within and outside Germany, and
entitles the Company to assign and sublicense any such rights to any third
person, irrespective of the scope of application of the sublicense as to time,
territory and content.
11.1.    Der Geschäftsführer räumt der Gesellschaft hiermit unwiderruflich das
ausschließliche, zeitlich, räumlich und inhaltlich unbeschränkte Recht ein,
durch Urheberrechte oder sonstige Rechte geschützte Arbeitsprodukte
("Arbeitsprodukte") zu verwenden, die im Rahmen der Erbringung seiner Pflichten
unter diesem Geschäftsführervertrag entstehen. Dieses unwiderrufliche und
ausschließliche Recht der Gesellschaft entsteht mit der Entstehung der zuvor
genannten Schutzrechte. Der Geschäftsführer hat keinen Anspruch auf anderweitige
Verwendung seiner Arbeitsprodukte. Diese Gewährung von Rechten umfasst das Recht
der Gesellschaft, jegliche Urheberrechte und sonstige Rechte in materieller und
immaterieller Form im In- und Ausland zu nutzen und berechtigt die Gesellschaft,
diese Rechte an Dritte abzutreten und zu unterlizenzieren, unabhängig vom
zeitlichen, räumlichen oder inhaltlichen Anwendungsbereich der Unterlizenzen.
The granting of rights includes, but is not limited to:
Die Einräumung von Rechten beinhaltet, ist aber nicht beschränkt auf:
11.1.1.    the right to permanently, temporarily and repeatedly reproduce
publish and distribute any Work Products or parts hereof entirely or partly,
irrespective of medium and form. This applies in particular to the print
media, film, radio and/or digital media, public and private networks of every
kind (Internet, Intranet, extranet, mobile data networks) as well as databases
and electronic carrier media. This right also includes the right to digitize the
Work Product;
11.1.1.    das Recht zur ganzen oder teilweisen, dauerhaften, zeitweiligen und
wiederholten Vervielfältigung, Wiedergabe und Distribution von Arbeitsprodukten
oder Teilen davon, unabhängig von Medium und Form, ganz oder teilweise. Dies
gilt insbesondere für Printmedien, Filme, Radio und/oder digitale Medien,
öffentliche und private Netzwerke aller Art (Internet, Intranet, Extranet,
mobile Datennetzwerke) sowie Datenbanken und elektronische Trägermedien. Dieses
Recht beinhaltet auch das Recht, das Arbeitsprodukt zu digitalisieren;






--------------------------------------------------------------------------------

SERVICE CONTRACT FOR MANAGING DIRECTOR
GESCHÄFTSFÜHRERVERTRAG
10 JANUARY/JANUAR 2018
PAGE/SEITE 18 OF/VON 18




11.1.2.    the right to translate and edit Work Products or parts hereof as well
as to reproduce and distribute the results of the translation and editing in
terms of the above Section 11.1.1;
11.1.2.    das Recht, Arbeitsprodukte oder Teile davon zu übersetzen und zu
bearbeiten sowie die Ergebnisse der Übersetzung und Bearbeitung im Sinne von
Ziffer 11.1.1 zu vervielfältigen und zu verbreiten;
11.1.3.    the right to exhibit and publicly present Work Products, including
the right to provide access to them to any third person via public and private
networks, in particular via Internet or any other interactive call or pull
systems, and including the right to introduce the Work Products into and store
them in such systems;
11.1.3.    das Recht, Arbeitsprodukte auszustellen und öffentlich zu
präsentieren, einschließlich des Rechts, Dritten über öffentliche und private
Netze Zugang zu ihnen zu gewähren, insbesondere über das Internet oder andere
interaktive Ruf- oder Pull-Systeme, einschließlich des Rechts, die
Arbeitsprodukte in solche Systeme einzuführen, einzuarbeiten und dort zu
speichern;
11.1.4.    the right to join Work Products or parts hereof with other works,
parts of works or any other information and to exploit, use or edit the result
in any form, in particular in the actions mentioned above in Sections 11.1.1 -
11.1.3.
11.1.4.    das Recht, Arbeitsprodukte oder Teile davon mit anderen Werken,
Teilen von Werken oder anderen Informationen zu be- oder verarbeiten und das
Ergebnis in irgendeiner Form, insbesondere in den unter den Ziffern 11.1.1 -
11.1.3 genannten Fällen, zu nutzen, zu bearbeiten oder aufzubereiten.
11.2.    The assignment of rights and exploitation of Work Products by the
Company shall be deemed compensated by the remuneration paid to the Managing
Director.
11.2.    Die Übertragung von Rechten und die Verwertung von Arbeitsprodukten
durch die Gesellschaft sind durch die Grundvergütung des Geschäftsführers
abgegolten.






--------------------------------------------------------------------------------

SERVICE CONTRACT FOR MANAGING DIRECTOR
GESCHÄFTSFÜHRERVERTRAG
10 JANUARY/JANUAR 2018
PAGE/SEITE 19 OF/VON 19




11.3.    The Managing Director’s rights existing in accordance with Section 38
para. 1 sentence 2 German Copyright Act (Urheberrechtsgesetz) are explicitly
excluded. Furthermore, the Managing Director waives any of his possible author’s
personal rights existing with regard to the Work Products as far as they may
affect the undisturbed use by the Company. In particular, the Managing Director
waives his right to publish the Work Products and consents to modifications of
his work within a scope customary in the industry. The Managing Director’s right
to prohibit distortions, other impairments or uses which are capable endangering
the legitimate intellectual and personal interests intrinsic to the work remain
unaffected.
11.3.    Die Rechte des Geschäftsführers gem. § 38 Abs. 1 Satz 2
Urheberrechtsgesetz (UrhG) sind ausdrücklich ausgeschlossen. Darüber hinaus
verzichtet der Geschäftsführer auf etwaige Urheberrechte oder sonstige
Schutzrechte an Arbeitsprodukten, soweit diese die ungestörte Nutzung durch die
Xerium-Gruppe beeinträchtigen. Insbesondere verzichtet der Geschäftsführer auf
das Recht der Veröffentlichung der Arbeitsprodukte und stimmt Änderungen seiner
Arbeiten im branchenüblichen Umfang zu. Das Recht des Geschäftsführers,
Verzerrungen, sonstige Beeinträchtigungen oder Verwendungen zu verbieten, die
geeignet sind, die berechtigten intellektuellen und persönlichen Interessen, die
mit der Arbeit verbunden sind, zu gefährden, bleiben unberührt.
11.4.    In addition, the Managing Director assigns all rights with regard to
any data bases created within the scope of his contractual duties in such manner
that the Company is the producer of the data bases according to Section 87a
German Copyright Act (Urheberrechtsgesetz).
11.4.    Darüber hinaus tritt der Geschäftsführer alle Rechte an im Rahmen
seiner vertraglichen Pflichten aus diesem Geschäftsführervertrag geschaffenen
Datenbanken in der Weise ab, dass die Gesellschaft nach § 87a UrhG als
Hersteller der Datenbanken gilt.






--------------------------------------------------------------------------------

SERVICE CONTRACT FOR MANAGING DIRECTOR
GESCHÄFTSFÜHRERVERTRAG
10 JANUARY/JANUAR 2018
PAGE/SEITE 20 OF/VON 20




11.5.    The Managing Director hereby irrevocably and completely grants the
Company all patentable inventions, inventions that may be registered as utility
models and suggestions for technical improvements made by the Managing Director
as well as work products protected by industrial property rights. The Managing
Director is obliged to immediately disclose to the Company any inventions and
suggestions for technical improvement he makes within the scope of this Service
Contract. The Managing Director will assist the Company or any Xerium Group
member with the registration of industrial property rights on behalf of the
Company or such Xerium Group Member to the best of his ability, and will, in
particular, make the necessary declarations to the respective registration
authority and present the necessary documents.
11.5.    Der Geschäftsführer überträgt und räumt der Gesellschaft hiermit
unwiderruflich und vollständig alle Rechte an allen patentfähigen Erfindungen,
Erfindungen die als Gebrauchsmuster registriert werden können, von ihm
ausgehenden Vorschläge für technische Verbesserungen sowie den Gebrauch aller
durch gewerbliche Schutzrechte geschützten Arbeitsprodukte ein. Der
Geschäftsführer ist verpflichtet, Erfindungen und Vorschläge zur technischen
Verbesserung, die er im Rahmen dieses Geschäftsführervertrags macht, der
Gesellschaft unverzüglich mitzuteilen. Der Geschäftsführer wird die Gesellschaft
oder ein Mitglied der Xerium-Gruppe bei der Registrierung von gewerblichen
Schutzrechten im Namen der Gesellschaft oder eines solchen Mitglieds der
Xerium-Gruppe bestmöglich unterstützen und insbesondere die erforderlichen
Erklärungen gegenüber den entsprechenden Registrierungsbehörden für die
jeweilige Registrierung abgeben sowie die nötigen Dokumente vorlegen und
unterzeichnen.
11.6.    In addition, all other work products created by the Managing Director
during and in connection with this Service Contract belong to the Company and no
additional remuneration shall be payable by the Company. The Managing Director
is obliged to offer any other work products first to the Company for the purpose
of exploitation. If the Company is not interested in acquiring exploitation
rights, the Managing Director can freely dispose of the respective work products
within the limitations of the statutory obligation not to compete.
11.6.    Darüber hinaus stehen alle anderen Arbeitsprodukte, die vom
Geschäftsführer während und im Zusammenhang seiner Tätigkeit im Rahmen dieses
Geschäftsführervertrags erstellt werden, im Eigentum der Gesellschaft. Eine
zusätzliche Vergütung wird hierfür vonseiten der Gesellschaft nicht gezahlt. Der
Geschäftsführer ist verpflichtet, andere Arbeitserzeugnisse zum Zweck der
Verwertung zunächst der Gesellschaft anzubieten. Ist die Gesellschaft nicht am
Erwerb von Verwertungsrechten interessiert, kann der Geschäftsführer im Rahmen
der gesetzlichen Wettbewerbsverbote frei über die jeweiligen Arbeitserzeugnisse
verfügen.






--------------------------------------------------------------------------------

SERVICE CONTRACT FOR MANAGING DIRECTOR
GESCHÄFTSFÜHRERVERTRAG
10 JANUARY/JANUAR 2018
PAGE/SEITE 21 OF/VON 21




11.7.    In all other respects, the statutory regulations regarding inventions,
copyrights and ancillary rights shall apply.
11.7.    Im Übrigen gelten die gesetzlichen Vorschriften über Erfindungen,
Urheberrechte und sonstige Rechte.
12.    TERM OF EMPLOYMENT, RIGHT OF TERMINATION, RELEASE; CHANGE OF CONTROL
12.    LAUFZEIT DES VERTRAGS, KÜNDIGUNGSRECHT, FREISTELLUNG; KONTROLLWECHSEL
12.1.    This Service Contract is concluded for an indefinite period of time.
Notwithstanding the foregoing, this Service Contract shall terminate without any
notice being required at the end of the month during which the Managing Director
reaches the normal old-age of the social pension insurance which is at this time
according to Section 35 German Social Code VI (Sozialgesetzbuch (SGB) Sechstes
Buch (VI)) the age of 67.
12.1.    Dieser Geschäftsführervertrag wird auf unbestimmte Zeit geschlossen.
Ungeachtet des Vorstehenden endet dieser Geschäftsführervertrag, ohne dass es
einer Kündigung bedarf, mit Ablauf des Monats, in dem der Geschäftsführer die
Regelaltersgrenze der gesetzlichen Rentenversicherung erreicht, dies ist
gegenwärtig gemäß § 35 Sozialgesetzbuch (SGB) Sechstes Buch (VI) das vollendete
67. Lebensjahr.






--------------------------------------------------------------------------------

SERVICE CONTRACT FOR MANAGING DIRECTOR
GESCHÄFTSFÜHRERVERTRAG
10 JANUARY/JANUAR 2018
PAGE/SEITE 22 OF/VON 22




12.2.    During its term this Service Contract may be terminated by either Party
with a notice period of 6 (six) months effective to the end of any given
calendar month; provided, however, that if the Company terminates this Service
Contract within six (6) months of the Effective Date, the Company will provide
the Managing Director with a notice period of 3 (three) months effective to the
end of any given calendar month. The Company shall only be entitled to terminate
this Service Contract within six (6) months of the Effective Date with a notice
period of 3 (three) months effective to the end of any given calendar month, if
the Managing Director blatantly disregards (direct) instructions of the
shareholder / general meeting of the Company or the CEO; for reasons which lie
in his person, is incapable of properly performing his duties arising from this
Service Contract; refuses to undertake business trips he is obliged to undertake
according to Section 1.5 of this Service Contract, or severely violates a
contractual or statutory obligation.
12.2.    Während seiner Laufzeit kann dieser Geschäftsführervertrag von jeder
Vertragspartei mit einer Kündigungsfrist von 6 (sechs) Monaten zum Ende eines
jeden Kalendermonats gekündigt werden. Wenn jedoch die Gesellschaft diesen
Geschäftsführervertrag innerhalb von 6 (sechs) Monaten nach dem Datum des
Inkrafttretens kündigt, beträgt die Kündigungsfrist 3 (drei) Monate zum Ende
eines Kalendermonats. Die Gesellschaft ist innerhalb der ersten 6 (sechs) Monate
nach dem Datum des Inkrafttretens dieses Geschäftsführervertrags nur dann
berechtigt den Geschäftsführer mit einer Kündigungsfrist von 3 (drei) Monaten zu
kündigen, wenn der Geschäftsführer (An-) Weisungen des Gesellschafters / der
Gesellschafterversammlung der Gesellschaft oder des CEO eklatant missachtet; aus
Gründen die in seiner Personen liegen nicht in der Lage ist die ihm aufgrund
dieses Geschäftsführervertrags obliegenden Aufgaben ordnungsgemäß zu erfüllen
oder ihre Ausführung verweigert; sich weigert Geschäftsreisen anzutreten, zu
denen er gem. Ziffer 1.5 verpflichtet ist oder eine vertragliche oder
gesetzliche Pflicht schwerwiegend verletzt.
In case the following two conditions are met: (i) the Company terminates this
Service Contract after expiration of six (6) months of the Effective Date with a
notice period of 6 (six) month effective to the end of any given calendar month;
and (ii) Section 12.6 does not apply, the Managing Director shall be entitled to
a severance pay of 12 (twelve) month Base Salary. For the avoidance of doubt,
this shall not apply in case of a termination for exceptional cause; and in
particular not in case of termination without notice for good cause (Section
12.4).
Für den Fall, dass die folgenden zwei Bedingungen kumulativ erfüllt sind: (i)
die Gesellschaft kündigt nach Ablauf von 6 (sechs) Monaten nach dem Datum des
Inkrafttretens dieses Geschäftsführervertrags diesen Geschäftsführervertrag mit
einer Kündigungsfrist von 6 (sechs) Monaten zum Ende eines Kalendermonats; und
(ii) Ziffer 12.6 findet keine Anwendung, hat der Geschäftsführer Anspruch auf
eine Zahlung in Höhe der Grundvergütung von 12 (zwölf) Monaten. Dies gilt nicht
im Falle einer außerordentlichen Kündigung sowie insbesondere nicht im Falle
einer fristlosen Kündigung aus wichtigem Grund (Ziffer 12.4).






--------------------------------------------------------------------------------

SERVICE CONTRACT FOR MANAGING DIRECTOR
GESCHÄFTSFÜHRERVERTRAG
10 JANUARY/JANUAR 2018
PAGE/SEITE 23 OF/VON 23




12.3.    In case either party provides notice of termination in accordance with
Section 12.2 above, the Company is entitled to – revocably or irrevocably –
unilaterally release the Managing Director from his duty to work for the
remaining term of this Service Contract. If the Company provides notice of
termination in accordance with Section 12.2, the Company will continue to pay
his remuneration pursuant to Section 3.1 of this Service Contract through the
end of the applicable notice period pursuant to Section 12.2 above and, only if
this Contract has been terminated by the Company, a pro-rated bonus pursuant to
Section 4 of this Service Contract that would be payable to the Managing
Director during the notice period insofar as such bonus is actually earned based
on the performance of Xerium and subject to the terms of the applicable
Incentive Plan. Other payments shall not be made during the period of release.
12.3.    Falls eine der Parteien eine Kündigung gemäß Ziffer 12.2 erklärt, ist
die Gesellschaft berechtigt, den Geschäftsführer einseitig - widerruflich oder
unwiderruflich - von seiner Tätigkeitspflicht für die Restlaufzeit dieses
Geschäftsführervertrags freizustellen. Kündigt die Gesellschaft diesen
Geschäftsführervertrag gemäß Ziffer 12.2, so zahlt die Gesellschaft weiterhin
die Grundvergütung gemäß Ziffer 3.1 dieses Geschäftsführervertrags bis zum
Ablauf der jeweils geltenden Kündigungsfrist gemäß Ziffer 12.2 und wenn dieser
Vertrag durch die Gesellschaft gekündigt wird, zahlt die Gesellschaft einen
anteiligen Bonus gem. Ziffer 4 dieses Geschäftsführervertrags, soweit dieser bis
zum Ablauf der Kündigungsfrist zu zahlen wäre, jedoch nur dann, wenn der Bonus
nach Maßgabe der Leistung von Xerium erreicht worden ist und nach Maßgabe des
anwendbaren Incentive-Programms. Andere Zahlungen werden während der Dauer der
Freistellung nicht geleistet.
Any open vacation claims shall be deemed compensated by a period of irrevocable
release. The open vacation shall be taken from the first day after the release
on without interruption. After the vacation, the provisions of Section 615,
second sentence, German Civil Code (Bürgerliches Gesetzbuch) shall apply.
Etwaige offene Urlaubsansprüche gelten durch eine unwiderrufliche Freistellung
als abgegolten. Der Resturlaub ist ab dem ersten Tag nach der Freistellung ohne
Unterbrechung zu nehmen. Nach dem Urlaub gelten die Bestimmungen des § 615 Satz
2 BGB.
The obligation to comply with the statutory duty not to compete effective during
the term of this Service Contract remains unaffected during the period of
release.
Die Verpflichtung während der Laufzeit dieses Geschäftsführervertrags nicht in
Wettbewerb zu treten, bleibt während der Freistellungsperiode unberührt.
Any dismissal of the Managing Director, which dismissal may be resolved upon at
any time by the Shareholders’ Meeting, shall simultaneously be deemed notice of
termination in respect of said Service Agreement by the Company as per the first
moment in time admissible under this Service Agreement; such dismissal shall be
notified to the Managing Director in the form provided for notice of
termination.
Eine Abberufung des Geschäftsführers, die jederzeit durch Beschluss der
Gesellschafterversammlung erfolgen kann, gilt zugleich als Kündigung des
Geschäftsführervertrages durch die Gesellschaft zu dem nach diesem Vertrag
nächstzulässigen Zeitpunkt und ist dem Geschäftsführer in der für die Kündigung
vorgesehenen Form mitzuteilen.






--------------------------------------------------------------------------------

SERVICE CONTRACT FOR MANAGING DIRECTOR
GESCHÄFTSFÜHRERVERTRAG
10 JANUARY/JANUAR 2018
PAGE/SEITE 24 OF/VON 24




12.4.    Each party’s right to terminate this Service Contract in exceptional
cases, in particular the right to terminate the Service Contract without notice
for good cause according to Section 626 of the German Civil Code, remains
unaffected (also within 6 months of the Effective Date). A good cause for
termination by the Company is deemed to exist especially if the Managing
Director is dismissed as general manager of the Company justified by a good
cause according to Section 626 German Civil Code; the Managing Director violates
intentionally or grossly negligently and not only insignificantly the
non-competition as defined in Section 2 of this Service Contract; does not
comply with instructions of the shareholders' meeting of the Company or in case
of any severe violation of the duties under this Service Contract, or a severe
and intentional or grossly negligently violation of the Company's Articles of
Association.
12.4.    Das Recht jeder Partei, diesen Geschäftsführervertrag außerordentlich
zu kündigen, insbesondere das Recht den Geschäftsführervertrag gem. § 626 BGB
fristlos aus wichtigem Grund zu kündigen, bleibt unberührt (auch innerhalb von 6
Monaten ab dem Tag des Inkrafttretens). Ein wichtiger Kündigungsgrund liegt
insbesondere vor, wenn der Geschäftsführer gem. § 626 BGB aus wichtigem Grund
als Geschäftsführer der Gesellschaft abberufen wird; der Geschäftsführer
vorsätzlich oder grob fahrlässig und nicht nur unerheblich gegen das
Wettbewerbsverbot im Sinne von Ziffer 2 dieses Geschäftsführervertrags verstößt;
der Geschäftsführer nicht entsprechend den Weisungen der
Gesellschafterversammlung der Gesellschaft handelt; der Geschäftsführer eine
Pflicht aus diesem Geschäftsführervertrag schwerwiegend verletzt; oder der
Geschäftsführer vorsätzlich oder grob fahrlässig gegen die Satzung der
Gesellschaft verstößt.
12.5.    Notice of termination must be given in writing.
12.5.    Kündigungen bedürfen der Schriftform.






--------------------------------------------------------------------------------

SERVICE CONTRACT FOR MANAGING DIRECTOR
GESCHÄFTSFÜHRERVERTRAG
10 JANUARY/JANUAR 2018
PAGE/SEITE 25 OF/VON 25




12.6.    In the event that the Company terminates this Service Contract, the
Managing Director shall receive a Severance Pay (as defined below), if all of
the following three conditions are met: (i) the Company terminates this Service
Contract after expiration of six (6) months of the Effective Date of this
Service Contract regularly (with a notice period of 6 month) in accordance with
Section 12.2 of this Service Contract; (ii) the termination is made for reasons
other than inability of the Managing Director to provide his services under this
Service Contract or violation of his contractual or legal duties; and (iii) the
notice of termination is issued within three months prior to or within two years
following a Xerium Change of Control.
12.6.    Für den Fall, dass die Gesellschaft diesen Geschäftsführervertrag
kündigt, erhält der Geschäftsführer eine Abfindung (wie nachstehend definiert),
wenn die folgenden drei Bedingungen kumulativ erfüllt sind: (i) die Gesellschaft
kündigt nach Ablauf von sechs (6) Monaten nach dem Inkrafttreten dieses
Geschäftsführervertrags diesen Geschäftsführervertrag ordentlich (mit einer
Kündigungsfrist von 6 Monaten) gemäß Ziffer 12.2 dieses Geschäftsführervertrags;
(ii) die Kündigung erfolgt aus anderen Gründen als dem Unvermögen des
Geschäftsführers, seine Dienste im Rahmen dieses Geschäftsführervertrags zu
erbringen beziehungsweise aus anderen Gründen als der Verletzung einer
vertraglichen oder gesetzlichen Pflicht; und (iii) die Kündigung wird innerhalb
von drei Monaten vor oder innerhalb von zwei Jahren nach einem Xerium Change of
Control erklärt.






--------------------------------------------------------------------------------

SERVICE CONTRACT FOR MANAGING DIRECTOR
GESCHÄFTSFÜHRERVERTRAG
10 JANUARY/JANUAR 2018
PAGE/SEITE 26 OF/VON 26




"Xerium Change of Control" shall mean any of the following which takes place
after the date hereof: (i) any Person or "group", within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the "Act"),
other than Xerium or any of its subsidiaries or any trustee or other fiduciary
holding securities under an employee benefit plan of Xerium or one of its
subsidiaries becomes a beneficial owner, directly or indirectly, in one or a
series of transactions, of securities representing fifty percent (50%) or more
of the total number of votes that may be cast for the election of directors of
Xerium; (ii) any merger or consolidation involving Xerium or any sale or other
disposition of all or substantially all of the assets of Xerium, or any
combination of the foregoing, occurs and the beneficial owners of Xerium’s
voting securities outstanding immediately prior to such consolidation, merger,
sale or other disposition do not, immediately following the consummation of such
consolidation, merger, sale or other disposition, hold beneficial ownership,
directly or indirectly, of securities representing fifty percent (50%) or more
of the total number of votes that may be cast for election of directors of the
surviving or resulting corporation in the case of any merger or consolidation or
of the acquiring Person or Persons in the case of any sale or other disposition;
and (iii) within twelve (12) months after a tender offer or exchange offer for
voting securities of Xerium (other than by Xerium or any of its subsidiaries),
individuals who are Continuing Directors shall cease to constitute a majority of
the Board of Xerium. For the purpose of this definition, (i) "Person" means an
individual, a corporation, a limited liability company, an association, a
partnership, an estate, a trust or any other entity or organization, (ii) the
term "beneficial owner" (and correlative terms, including "beneficial
ownership") shall have the meaning set forth in Rule 13d-3 under the Act, and
(iii) "Continuing Director" means each individual who was a director of Xerium
immediately prior to the event in question and each individual whose election as
a director by the Board of Xerium or whose nomination for election by the
stockholders of Xerium was approved by a vote of two-thirds of the directors
then still in office who were directors immediately prior to such event or whose
election or nomination was previously so approved.
"Xerium Change of Control" bezeichnet die im folgenden genannten Ereignisse, die
nach dem Datum dieser Vereinbarung stattfinden: (i) eine andere Person oder
"Gruppe" im Sinne von Abschnitt 13 (d) (3) oder 14 (d) (2) des Securities
Exchange Act von 1934 (der "Act"), als Xerium oder eine ihrer
Tochtergesellschaften oder ein Treuhänder, der Wertpapiere im Rahmen eines
Mitarbeiterbeteiligungsplans von Xerium oder einer ihrer Tochtergesellschaften
halten, werden unmittelbar oder mittelbar durch eine oder eine Reihe von
Transaktionen zum wirtschaftlichen Eigentümer von fünfzig Prozent (50%) oder
mehr der die Stimmrechte repräsentierenden Anteile, die für die Wahl der
Board-Mitglieder von Xerium erforderlich sind; (ii) die Verschmelzung von Xerium
oder ein Verkauf oder eine sonstige Verfügung über alle oder im Wesentlichen
alle Vermögenswerte von Xerium, oder eine beliebige Kombination des
Vorangehenden, bei dem die wirtschaftlichen Eigentümer von Xerium, die
unmittelbar vor der Verschmelzung, dem Verkauf oder einer anderen Verfügung
fünfzig Prozent (50%) oder mehr der ausgegebenen Stimmrechte halten, unmittelbar
nach der Verschmelzung, dem Verkauf oder einer anderen Verfügung nicht mehr die
wirtschaftlichen Eigentümer von direkt oder mittelbar gehaltenen fünfzig Prozent
(50%) oder mehr der ausgegebenen Stimmrechte von dem Unternehmen, von dem
Unternehmen das aufgrund der vorgenannten Zusammenlegung oder Verschmelzung
entsteht oder von der erwerbenden Person oder von den erwerbenden Personen im
Falle eines Verkaufs oder Verfügung, die zur Wahl der Board-Mitglieder
erforderlich sind, halten; und (iii) wenn innerhalb von zwölf (12) Monaten nach
einem Übernahmeangebot oder Tauschangebot für stimmberechtigte Anteile an Xerium
(außer von Xerium oder einer ihrer Tochtergesellschaften), Personen die
Fortdauernde Direktoren (wie unten definiert) sind, ihre Mehrheit im Board von
Xerium verlieren. Im Sinne dieser Definition bezeichnet (i) "Person" eine
natürliche Person, eine Körperschaft, eine Gesellschaft mit beschränkter
Haftung, eine Vereinigung, eine Personengesellschaft, einen Nachlass, eine
Stiftung oder eine andere Gesellschaft oder Organisation, (ii) der Begriff
"wirtschaftlich Berechtigter" (und entsprechende Begriffe, einschließlich
"wirtschaftlicher Eigentümer") hat die in Abschnitt 13d-3 des Acts festgelegte
Bedeutung, und (iii) "Fortdauernder Direktor" bezeichnet jede Person, die
unmittelbar vor dem betreffenden Ereignis ein Mitglied des Boards von Xerium
war, und jede Person, deren Wahl zum Board oder deren Nominierung für die Wahl
zum Board-Mitglied durch die Anteilseigner von Xerium durch eine
Zweidrittelmehrheit des Boards, die sich zu dieser Zeit im Amt befanden, die
unmittelbar vor einem solchen Ereignis Board-Mitglied waren oder deren Wahl
vorher bestätigt wurde.






--------------------------------------------------------------------------------

SERVICE CONTRACT FOR MANAGING DIRECTOR
GESCHÄFTSFÜHRERVERTRAG
10 JANUARY/JANUAR 2018
PAGE/SEITE 27 OF/VON 27




The "Severance Pay" shall amount to 18 months base salary. The resulting net
amount after legally required deductions and withholdings shall be paid with the
last salary payment made to the Managing Director at the end of the notice
period if the Severance Pay is due at this point of time.
For the avoidance of doubt it is agreed that a termination for exceptional cause
in accordance with Section 12.4 of this Service Contract shall in no case
entitle the Managing Director to a Severance Pay.
Die "Abfindung" beträgt 18 monatliche Grundvergütungen. Der Nettobetrag, der
nach den gesetzlich erforderlichen Abzügen und Einbehalten verbleibt, wird mit
der letzten Grundvergütungszahlung am Ende der Kündigungsfrist an den
Geschäftsführer geleistet, soweit die Abfindung zu diesem Zeitpunkt fällig ist.
Zur Klarstellung: Bei einer Kündigung aus wichtigem Grund gem. Ziffer 12.4
dieses Geschäftsführervertrages hat der Geschäftsführer keinen Anspruch auf
Zahlung einer Abfindung oder sonstigen Zahlung.
For the avoidance of doubt, in case the following two conditions are met: (i)
the Managing Director is eligible for severance pay of 12 (twelve) month Base
Salary according to Section 12.2; and (ii) the conditions of Section 12.6 are
fullfilled, the severance pay of 12 (twelve) months Base Salary shall be
accounted on the Severance Pay pursuant to Section 12.6.
Zur Klarstellung: Für den Fall, dass (i) der Geschäftsführer einen Anspruch auf
Zahlung in Höhe der Grundvergütung von 12 (zwölf) Monaten gem. Ziffer 12.2 hat
und (ii) die Voraussetzungen von Ziffer 12.6 erfüllt sind, wird die Zahlung in
Höhe von 12 (zwölf) monatlichen Grundvergütungen auf die Abfindung gem. Ziffer
12.6 angerechnet.
13.    OBLIGATION NOT TO ENTICE AWAY EMPLOYEES AFTER TERMINATION OF THE
EMPLOYMENT RELATIONSHIP
13.    VERPFLICHTUNG, KEINE ANGESTELLTEN NACH ENDE DES
GESCHÄFTSFÜHRERDIENSTVERTRAGES ABZUWERBEN
13.1.    The Managing Director agrees that for a period of two years after
termination of this Service Contract, he shall neither directly nor indirectly
entice away employees of the Xerium Group, or cause them in any other way to
leave the Xerium Group, if for that purpose he induces them to break their
contractual obligations or uses information which is subject to the duty of
secrecy according to Section 10 of this Service Contract.
13.1.    Der Geschäftsführer verpflichtet sich, für die Dauer von zwei Jahren
nach Beendigung dieses Geschäftsführervertrags, weder direkt noch indirekt
Angestellte und Arbeitnehmer der Xerium-Gruppe abzuwerben oder diese in
irgendeiner Form dazu zu veranlassen, die Xerium-Gruppe zu verlassen, wenn dies
für sie eine Verletzung ihrer vertraglichen Pflichten gegenüber einem oder
mehreren Unternehmen der Xerium-Gruppe darstellt, oder er dabei Informationen
verwendet, die seiner Verschwiegenheitspflicht gem. Ziffer 10 dieses
Geschäftsführervertrags unterliegen.






--------------------------------------------------------------------------------

SERVICE CONTRACT FOR MANAGING DIRECTOR
GESCHÄFTSFÜHRERVERTRAG
10 JANUARY/JANUAR 2018
PAGE/SEITE 28 OF/VON 28




13.2.    Every time the Managing Director breaches the obligations described
under Section 13.1 of this Service Contract, he shall pay a contractual
penalty in the amount of one monthly Base Salary. In the case of a continuing
violation of his obligation, a contractual penalty shall accrue for each
additional month, which has begun.
13.2.    Bei jedem Verstoß des Geschäftsführers gegen die Pflicht aus Ziffer
13.1 dieses Geschäftsführervertrags, ist der Geschäftsführer verpflichtet eine
Vertragsstrafe in Höhe von einer monatlichen Grundvergütung zu zahlen. Im Falle
einer andauernden Verletzung dieser Pflicht fällt eine solche Vertragsstrafe für
jeden angefangenen zusätzlichen Monat an.
13.3.    The Company’s right to further damages shall not be affected.
13.3.    Das Recht der Gesellschaft zur Geltendmachung darüber hinausgehender
Schadensersatzansprüche bleibt unberührt.
14.    FINAL PROVISIONS
14.    SCHLUSSBESTIMMUNGEN
14.1.    This Service Contract represents the entire agreement and understanding
of the parties. All previous employment contracts or service contracts concluded
with the Company or its affiliates are cancelled explicitly and by consent of
both parties effective to the Effective Date of this Service Contract.
14.1.    Dieser Geschäftsführervertrag stellt die abschließende Vereinbarung der
Parteien dar. Alle diesem Geschäftsführervertrag vorangegangenen Anstellungs-
oder Geschäftsführerverträge, die mit der Gesellschaft oder ihren
Konzerngesellschaften geschlossen wurden, werden mit Zustimmung beider Parteien
zum Datum des Inkrafttretens dieses Geschäftsführervertrages ausdrücklich
aufgehoben.
14.2.    Any amendments or additions to this Service Contract, including this
clause on written form, are only effective if made in written form.
14.2.    Änderungen und Ergänzungen dieses Geschäftsführervertrages sowie die
Änderung dieser Schriftformklausel bedürfen zu ihrer Wirksamkeit der
Schriftform.
14.3.    The provisions of this Service Contract shall survive following the
termination of this Service Contract if so provided herein or desirable to
accomplish the purposes of other surviving provisions, including without
limitation the provisions of Sections 5 and 10 through 14.
14.3.    Die Regelungen dieses Geschäftsführervertrages gelten auch nach der
Kündigung dieses Geschäftsführervertrages fort sofern dies ausdrücklich geregelt
oder erforderlich ist, um den Zweck anderer gültiger Regelungen zu erreichen,
einschließlich der Regelungen in Ziffer 5 und 10 bis 14.






--------------------------------------------------------------------------------

SERVICE CONTRACT FOR MANAGING DIRECTOR
GESCHÄFTSFÜHRERVERTRAG
10 JANUARY/JANUAR 2018
PAGE/SEITE 29 OF/VON 29




14.4.    The Managing Director may not make any assignment of this Service
Contract or any interest herein, by operation of law or otherwise, without the
prior written consent of the Company. This Service Contract shall inure to the
benefit of and be binding upon the Company and the Managing Director, their
respective successors, executors, administrators, heirs and permitted assigns.
14.4.    Der Geschäftsführer darf ohne die schriftliche Zustimmung der
Gesellschaft den Geschäftsführervertrag nicht auf Dritte übertragen oder Rechte
aus diesem Geschäftsführervertrag abtreten. Dieser Geschäftsführervertrag gilt
zugunsten und ist bindend für die Gesellschaft und den Geschäftsführer, sowie
deren Rechtsnachfolger, Testamentsvollstrecker, Erben und berechtigte
Zessionare.
14.5.    If one of the provisions of this Service Contract is held to be
invalid, the remaining provisions shall remain valid. The invalid provision
shall be replaced by a valid one, which is as close as possible to the economic
effect of the invalid provision. The same shall apply in the event that the
Service Contract is found to be incomplete.
14.5.    Sollte eine Bestimmung dieses Vertrages oder ein Teil hiervon unwirksam
sein oder werden oder sollte sich eine ausfüllungsbedürftige Regelungslücke
zeigen, so berührt dies nicht die Wirksamkeit der übrigen Bestimmungen dieses
Vertrags. Statt der etwa unwirksamen Bestimmung gilt die Bestimmung, die dem
rechtlichen und wirtschaftlichen Regelungsgehalt der etwa unwirksamen Bestimmung
am nächsten kommt. In gleicher Weise werden die Parteien eine etwa auftretende
ausfüllungsbedürftige Regelungslücke schließen.
14.6.    Any and all notices, requests, demands and other communications
provided for by this Service Contract shall be in writing and shall be effective
when delivered in person, when delivered by courier at the Managing Director’s
last known address on the books of the Company, or five (5) business days
following deposit in the mail, postage prepaid, registered or certified, and
addressed to the Managing Director at his last known address on the books of the
Company or, in the case of the Company, at the principal office of Xerium,
attention CEO, or to such other address as either party may specify by notice to
the other actually received.
14.6.    Alle unter diesem Geschäftsführervertrag erforderlichen Mitteilungen,
Anfragen, Aufforderungen und anderweitigen Formen von Kommunikation haben
schriftlich zu erfolgen und sind nur wirksam, wenn diese persönlich, per Kurier
an die letzte, der Gesellschaft bekannte, Adresse des Geschäftsführers oder fünf
(5) Arbeitstage nach der Aufgabe zur Post, sofern das Porto im Voraus bezahlt
wird, der Versand durch Einschreiben oder Rückschein erfolgt und an die letzte,
der Gesellschaft bekannte, Adresse des Geschäftsführers oder im Falle der
Adressierung an die Gesellschaft, an den Hauptsitz von Xerium, zu Händen des CEO
oder an jede andere Adresse, die eine der Parteien der anderen mitgeteilt hat,
zugestellt werden.






--------------------------------------------------------------------------------

SERVICE CONTRACT FOR MANAGING DIRECTOR
GESCHÄFTSFÜHRERVERTRAG
10 JANUARY/JANUAR 2018
PAGE/SEITE 30 OF/VON 30




14.7.    No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of either party to require
the performance of any term or obligation of this Service Contract, or the
waiver by either party of any breach of this Service Contract, shall not prevent
any subsequent enforcement of such term or obligation or be deemed a waiver of
any subsequent breach.
14.7.    Jeder Verzicht auf eine Regelung dieses Geschäftsführervertrages ist
nur wirksam, wenn die verzichtende Partei den Verzicht schriftlich und
unterzeichnet erklärt. Das Unvermögen einer der Parteien den Bestimmungen dieses
Geschäftsführervertrages zu entsprechen oder der Verzicht einer Partei
hinsichtlich der Geltendmachung von Ansprüchen aus oder im Zusammenhang mit
einer Verletzung dieses Geschäftsführervertrages, schließt eine spätere
Geltendmachung dieser Bestimmungen nicht aus und gilt nicht als Verzicht in
Bezug auf Ansprüche die aus oder im Zusammenhang mit weiteren, folgenden
Verletzungen herrühren.
14.8.    In the event of disputes in connection with this Service Contract the
place of jurisdiction shall be the corporate seat of the Company.
14.8.    Im Falle von Streitigkeiten aus oder im Zusammenhang mit diesem
Geschäftsführervertrag gilt für den Gerichtsstand der Sitz der Gesellschaft.
14.9.    This Service Contract may be executed in two or more counterparts, each
of which shall be an original and all of which together shall constitute one and
the same instrument.
14.9.    Von diesem Geschäftsführervertrag werden zwei oder mehr Ausfertigungen
angefertigt. Jede stellt ein Original dar; alle zusammen, stellen dieselbe
Urkunde dar.
14.10.    This Service Contract shall be governed and construed in accordance
with the laws of the Federal Republic of Germany.
14.10.    Dieser Geschäftsführervertrag unterliegt dem Recht der Bundesrepublik
Deutschland.
14.11.    This Service Contract contains a German and an English version. In the
event of any discrepancies between the two versions the German version shall
prevail.
14.11.    Dieser Geschäftsführervertrag wird von den Parteien in einer deutschen
und englischen Sprachfassung unterzeichnet. Im Falle von Unterschieden zwischen
beiden Versionen gilt die deutsche Version.



[Signature Page Follows; Remainder Intentionally Left Blank]







--------------------------------------------------------------------------------


SERVICE CONTRACT FOR MANAGING DIRECTOR
GESCHÄFTSFÜHRERVERTRAG
10 JANUARY/JANUAR 2018
PAGE/SEITE 31 OF/VON 31




IN WITNESS WHEREOF, this Service Contract has been executed by the Managing
Director, and by the Company, through its duly authorized representative / ZU
URKUND DESSEN wurde dieser Geschäftsführervertrag vom Geschäftsführer und durch
einen ordnungsgemäß bevollmächtigten Vertreter der Gesellschaft unterzeichnet.




Virginia, USA 1/16/2018 
Place/Ort, Date/Datum


Nußloch, 01/22/2018 
Place/Ort, Date/Datum




/s/ Michael F. Bly 
The Shareholder of the Company, represented by its Director, Michael F. Bly /
die Gesellschafterin der Gesellschaft, vertreten durch ihren Geschäftsführer
(director) Michael F. Bly




/s/ Harald Weimer 
Harald Weimer





















[Signature Page to Service Contract]

